Title: From John Adams to Joseph Warren, 21 June 1775
From: Adams, John
To: Warren, Joseph


     
      Phyladelphia June 21. 1775
      Dr Sir
     
     This Letter I presume will be delivered into your own Hand by the General.
     He proposes to set out, tomorrow, for your Camp. God Speed him. Lee is, Second Major General, Schuyler, who is to command at N. York is the third and Putnam the fourth. How many Brigadiers general we shall have, whether five, Seven or Eight, is not determined, nor who they shall be. One from N. Hampshire, one from R. Island, two from Connecticutt, one from N. York, and three from Massachusetts, perhaps.
     I am almost impatient to be at Cambridge. We shall maintain a good Army for you. I expect to hear of Grumbletonians, some from parcimonious and others from Superstitious Prejudices. But We do the best we can, and leave the Event.
     How do you like your Government? Does it make or remove Difficulties? I wish We were nearer to you.
     The Tories lie very low both here and at New York. The latter will very soon be as deep as any Colony.
     We have Major Skeene a Prisoner, enlarged a little on his Parol—a very great Tool. I hope Govr Tryon, will be taken care of. But We find a great many Bundles of weak Nerves. We are obliged to be as delicate and soft and modest and humble as possible. Pray Stir up every Man, who has a Quill to write me. We want to know the Number of your Army—A List of your officers—a State of your Government—the Distresses of Boston—the Condition of the Enemy &c. I am, Dr sir your Friend,
     
      John Adams
     
     
      We have all recommended Billy Tudor for a secretary to the General. Will he make a good one?
      This moment informed of Powder arrived here, 500 Blls they say. We must send it along to you.
     
    